DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
Claims 1, 2, 9, 10, 17, 18 are amended; Claims 6, 7, 11, 14, 15, 19 are cancelled; Claims 1 - 5, 8, 9, 10,12, 13, 16 – 18, 20 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but they are not persuasive. In light of the amendments the claims, a new ground of rejection is presented in view of Ali et al.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 5, 8, 9, 10,12, 13, 16 – 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (US 20120250696 A1) in view of Ali et al. (US 7457248 B1).
et al. discloses a method (Gandhi et al., FIG. 4) implemented in a Multiprotocol Label Switching (MPLS) network (Gandhi et al., FIG. 3; [0005] MPLS TE preemption consists of freeing the resources of an already established LSP and assigning them to a new LSP) to prevent Make Before Break (MBB) failures during soft preemption of a lower priority Label Switched Path (LSP) (Gandhi et al., [0005] Soft preemption is an extension to the RSVP TE protocol to minimize / eliminate the traffic disruption over the preempted LSP; [0047] Soft preemption may allow a "make before break" technique for reclaiming bandwidth on a link), the method comprising: 
responsive to a determination that the lower priority LSP needs preemption (Gandhi et al., [0030] receiving, at a first network node, a resource reservation message specifying a first label switched path (LSP), a first priority value, and a first minimum required bandwidth value associated with the first LSP; [0057], Reservation Receiver Unit receives a path reservation message from a downstream node, such as an RSVP Resv message, for allocating a new path through the network with at least the specified minimum bandwidth; [0077] the process determines that there is not sufficient bandwidth for the newly received path reservation), determining, at an intermediate node (Gandhi et al., FIG. 2, Node C), a first route of a higher priority LSP causing the preemption, a bandwidth on the first route (Gandhi et al., [0030] determining whether the first priority value indicates that the first LSP has a higher priority than the second LSP; [0045] the RSVP flow specification for a reserved path indicates a priority for the path; [0078] the process tests whether the new path has a priority value that is higher than the priority associated with existing paths), 
a second route which is a current route of the lower priority LSP, and a bandwidth on the second route (Gandhi et al., [0030] the second minimum required bandwidth associated with a previously received, second LSP exceeds an available bandwidth; the previously received second LSP is interpreted as the lower priority LSP; [0045] the priority of newly requested path is compared to the priorities of the paths currently allocated to the downstream links; [0078] Node C may choose to soft-preempt any of the currently carried paths); 
analyzing, at the intermediate node, the first route and the second route to determine an excluded route including one or more excluded interfaces of one or more nodes at ends of one or more links between adjacent nodes (Gandhi et al., [0030] determining whether the first priority value indicates that the first LSP has a higher priority than the second LSP; in response to determining that the first LSP has a higher priority than the second LSP, marking the second LSP as being soft-preempted and refraining from reserving bandwidth for the second LSP on the first link; [0078] Node C tests to see whether there are any nodes upstream on the preempted path), whereby the one or more excluded interfaces would be unable to support the lower priority LSP due to the higher priority LSP (Gandhi et al., [0039] determining whether any LSP, of a set of LSP's for which traffic is carried over the second link, must be preempted; [0045] If the newly requested path has a higher priority than a currently serviced path, the lower priority path is subject to preemption; [0060], the delay gives upstream nodes a chance to mark the preempted path as soft-preempted, and to use that information in their own reservation decision); 
transmitting, from the intermediate node, a preemption message designating a soft preemption of the lower priority LSP (Gandhi et al., [0030] sending an error message to a third network node specifying that the second LSP is being soft-preempted at the first link of the first node; [0058] a Path Error Generation Unit generates a message that notifies all upstream nodes on the preempted path that the path is soft-preempted; [0082] the head end receives path error messages from each of the set of preempting nodes and the corresponding paths that each node preempts), the preemption message being transmitted to an ingress node along the second route via one or more additional intermediate nodes (Gandhi et al., [0030] the third network node is upstream of the first network node and the second network node; [0058] the message is directly sent to the nearest upstream node and forwarded upstream one hop at a time until the error message reaches the head end; [0082] This allows the head end to exclude the list of preempting nodes when trying to compute a new path for each corresponding preempted path), 
the preemption message including a PATH ERROR message of the intermediate node (Gandhi et al., [0059] the Path Error Generation Unit is configured to cause sharing the information regarding which paths have already been soft-preempted by one node with all other upstream nodes along the same preempted path); and 
responsive to the preemption message, identifying, at the one or more additional intermediate nodes, excluded interfaces thereof based on the preemption message (Gandhi et al., [0058] when a node selects a path for soft-preemption, the Path Error Generation Unit generates a message that notifies all upstream nodes on the preempted path that the path is soft-preempted, in relation to [0061] a downstream Path Change Message Generation Unit generates a message to notify one or more downstream nodes on a soft-preempted path that the path has been soft-preempted).
Gandhi does not expressly disclose the preemption message including all of the excluded interfaces therein and marking the excluded interfaces thereof indicating that a PATH ERROR message for the excluded interfaces has already been sent to prevent generation and transmission of another preemption message, for the excluded route, at the one or more additional intermediate nodes.
Ali et al. for example from an analogous field of endeavor (Ali et al., [col 12, ln 25 – 28] in the RSVP protocol, an error specification (ErrorSpec) object may be used in a path error (PathErr) message to report error conditions detected is in a path from a sender to a destination) discloses the preemption message including all of the excluded interfaces therein (Ali et al., [col 12, ln 28 – 30] the ErrorSpec object in the message specifies, inter alia, information about the error and an IP address of the device where the error occurred, in relation to [col 12, ln 47 – 48] the interface ID field of an ErrorSpec object contains an identifier that identifies an interface on the node that encountered the error) and 
marking the excluded interfaces thereof indicating that a PATH ERROR message for the excluded interfaces has already been sent to prevent generation (Ali et al., [col 12, ln 31 – 33] the PathErr message is forwarded to the sender of a Path message, head-end node, to inform the sender of the error in accordance with [col 13, ln 9 – 12] in response to acquiring a message containing this error code, the immediate upstream node marks the component link as being gracefully shutdown and blocks it from being selected for future connections) and transmission of another preemption message, for the excluded route, at the one or more additional intermediate nodes (Ali et al., [col 13, ln 12 – 15] a head-end node that acquires a message containing an ErrorSpec object specifying this error code responds by performing a "make-before-break" operation).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the preemption message including all of the excluded interfaces therein and marking the excluded interfaces thereof indicating that a PATH ERROR message for the excluded interfaces has already been sent to prevent generation and transmission of another preemption message, for the excluded route, at the one or more additional intermediate nodes as taught by Ali et al. with the system of Gandhi et al. in order perform a graceful make-before-break operation (Ali et al., [col 13, ln 13 – 15]).

Regarding claims 2, 10, 18, Gandhi et al. - Ali et al. disclose the excluded interfaces are listed in an EXCLUDE ROUTE object defining the excluded route of the second route (Ali et al., [col 7, ln 56 – 60] the "local maintenance on a link/node is required" error code indicates that a node, identified by the node ID field or a link on a node, identified by the combination of the node ID field and interface ID field is being gracefully shut down).  The motivation is the same as in claim 1.

Regarding claim 3, Gandhi et al. - Ali et al. disclose receiving, at the Intermediate node, a second preemption message for a second lower priority LSP and a second higher priority LSP from a downstream node (Gandhi et al., [0045] If the newly requested path has a higher priority than a currently serviced path, the lower priority path is subject to preemption); 
determining, at the Intermediate node, any local interfaces listed in the excluded interfaces of the second preemption message (Gandhi et al., [0065] certain paths marked as having been soft-preempted already by another node on the path are selected before other paths that have not been so marked); and 
preventing, at the intermediate node, generation and transmission of any preemption messages for the second lower priority LSP based on the local interfaces which are listed in the excluded interfaces of the second preemption message (Ali et al., [col 13, ln 9 – 12] in response to acquiring an ErrorSpec object message containing this error code, the immediate upstream node marks the component link as being gracefully shutdown and blocks it from being selected for future connections).

Regarding claims 4, 12, 20, Gandhi et al. - Ali et al. disclose receiving, at the Intermediate node, a second preemption message for a second lower priority LSP and a second higher priority LSP (Gandhi et al., [0076] Node C receives a path reservation message for an LSP W with minimum bandwidth 3 and priority value 1), wherein the intermediate node is an ingress node for the second lower priority LSP (Gandhi et al., [0075] the process may be broadly applicable to any form of network arrangement); 
determining, at the intermediate node, any excluded interfaces listed in the excluded interfaces of the second preemption message (Ali et al., [col 13, ln 9 – 12] in response to acquiring an ErrorSpec object message containing this error code, the immediate upstream node marks the component link as being gracefully shutdown and blocks it from being selected for future connections); and 
determining and signaling, at the intermediate node, a new path for the second lower priority LSP exclusive of the excluded interfaces (Ali et al., [col 12, ln 60 – 65] a head-end node that acquires a message containing an ErrorSpec object specifying this error code responds by performing a "make-before-break" operation, where the head-end node establishes an alternative connection to the tail-end node that does not utilize the node/link identified in the ErrorSpec object).

Regarding claims 5, 13, Gandhi et al. - Ali et al. disclose the excluded interfaces comprise an address of a local interface at the intermediate node (Barman et al., [col 1, ln 54 – 56] an FEC definition includes the IP address of the destination of the LSP, e.g., an IP address assigned to the egress router of the LSP) and one or more addresses of remote interfaces of nodes that are in the first route of the higher priority LSP (Barman et al., [col 1, ln 62 – 64] the LSRs use MPLS protocols to receive MPLS label mappings from downstream LSRs and to advertise MPLS label mappings to upstream LSRs).

Regarding claims 8, 16, Gandhi et al. - Ali et al. disclose the ingress node determines and signals a new path for the lower priority LSP exclusive of the excluded interfaces upon receipt of the preemption message (Ali et al., [col 12, ln 60 – 65] a head-end node that acquires a message containing an ErrorSpec object specifying this error code responds by performing a "make-before-break" operation, where the head-end node establishes an alternative connection to the tail-end node that does not utilize the node/link identified in the ErrorSpec object).

Regarding claim 9, Gandhi et al. discloses a node in a Multiprotocol Label Switching (MPLS) network (Gandhi et al., FIG. 3, node C) configured to prevent Make Before Break (MBB) failures during soft preemption of a lower priority Label Switched Path (LSP) (Gandhi et al., [0005] Soft preemption is an extension to the RSVP TE protocol to minimize / eliminate the traffic disruption over the preempted LSP; [0047] Soft preemption may allow a "make before break" technique for reclaiming bandwidth on a link), the node comprising: a plurality of ports (Gandhi et al., [0113] a communication interface provides a two-way data communication coupling to a network link); 
forwarding circuitry configured to forward data between the plurality of ports (Gandhi et al., [0113] the communication interface sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information); and control circuitry communicatively coupled to the plurality of ports and the forwarding circuitry (Gandhi et al., [0104] special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices such as one or more application-specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs) that are persistently programmed to perform the techniques) and configured to responsive to a determination that the lower priority LSP needs preemption (Gandhi et al., [0030] receiving, at a first network node, a resource reservation message specifying a first label switched path (LSP), a first priority value, and a first minimum required bandwidth value associated with the first LSP; [0057], Reservation Receiver Unit receives a path reservation message from a downstream node, such as an RSVP Resv message, for allocating a new path through the network with at least the specified minimum bandwidth; [0077] the process determines that there is not sufficient bandwidth for the newly received path reservation), determine a first route of a higher priority LSP causing the preemption (Gandhi et al., [0030] determining whether the first priority value indicates that the first LSP has a higher priority than the second LSP; [0045] the RSVP flow specification for a reserved path indicates a priority for the path; [0078] the process tests whether the new path has a priority value that is higher than the priority associated with existing paths), determine a bandwidth on the first route (Gandhi et al., [0030] determining, at the first network node, that a sum of the first minimum required bandwidth value and a second minimum required bandwidth associated with a previously received, second LSP exceeds an available bandwidth; [0045] the RSVP flow specification for a reserved path through the network includes a required minimum bandwidth; [0057], the Reservation Receiver Unit determines whether any of the candidate links have the capacity to carry the minimum bandwidth required for the new path), determine a second route which is a current route of the lower priority LSP (Gandhi et al., [0030] the second minimum required bandwidth associated with a previously received, second LSP exceeds an available bandwidth; the previously received second LSP is interpreted as the lower priority LSP; [0045] the priority of newly requested path is compared to the priorities of the paths currently allocated to the downstream links; [0078] Node C may choose to soft-preempt any of the currently carried paths), and determine a bandwidth on the second route (Gandhi et al., [0030] the second minimum required bandwidth associated with a previously received, second LSP is interpreted as the bandwidth for the second route; [0045] the RSVP flow specification for a reserved path through the network includes a required minimum bandwidth), 
analyze the first route and the second route to determine an excluded route including one or more excluded interfaces of one or more nodes at ends of one or more links between adjacent nodes (Gandhi et al., [0030] determining whether the first priority value indicates that the first LSP has a higher priority than the second LSP; in response to determining that the first LSP has a higher priority than the second LSP, marking the second LSP as being soft-preempted and refraining from reserving bandwidth for the second LSP on the first link; [0078] Node C tests to see whether there are any nodes upstream on the preempted path), whereby the one or more excluded interfaces would be unable to support the lower priority LSP due to the higher priority LSP (Gandhi et al., [0039] determining whether any LSP, of a set of LSP's for which traffic is carried over the second link, must be preempted; [0060], The delay gives upstream nodes a chance to mark the preempted path as soft-preempted, and to use that information in their own reservation decision; [0045] If the newly requested path has a higher priority than a currently serviced path, the lower priority path is subject to preemption[0060], the delay gives upstream nodes a chance to mark the preempted path as soft-preempted, and to use that information in their own reservation decision), 
cause transmission of a preemption message designating a soft preemption of the lower priority LSP  (Gandhi et al., [0030] sending an error message to a third network node specifying that the second LSP is being soft-preempted at the first link of the first node; [0058] a Path Error Generation Unit generates a message that notifies all upstream nodes on the preempted path that the path is soft-preempted; [0082] the head end receives path error messages from each of the set of preempting nodes and the corresponding paths that each node preempts),
the preemption message being transmitted to an ingress node along the second route of the lower priority LSP (Gandhi et al., [0030] the third network node is upstream of the first network node and the second network node; [0058] the message is directly sent to the nearest upstream node and forwarded upstream one hop at a time until the error message reaches the head end; [0082] This allows the head end to exclude the list of preempting nodes when trying to compute a new path for each corresponding preempted path), 
the preemption message including a PATH ERROR message of the intermediate node  (Gandhi et al., [0059] the Path Error Generation Unit is configured to cause sharing the information regarding which paths have already been soft-preempted by one node with all other upstream nodes along the same preempted path); and identify, responsive to a second preemption message for a second excluded route determined by a downstream node, excluded interfaces of the node based on the second preemption message (Gandhi et al., [0058] when a node selects a path for soft-preemption, the Path Error Generation Unit generates a message that notifies all upstream nodes on the preempted path that the path is soft-preempted, in relation to [0061] a downstream Path Change Message Generation Unit generates a message to notify one or more downstream nodes on a soft-preempted path that the path has been soft-preempted).
Gandhi does not expressly disclose the preemption message including all of the excluded interfaces therein and mark the excluded interfaces of the node indicating that a PATH ERROR message for the excluded interfaces associated with the second excluded route to prevent generation and transmission of another preemption message, for the second excluded route, at the node.
Ali et al. for example from an analogous field of endeavor (Ali et al., [col 12, ln 25 – 28] in the RSVP protocol, an error specification (ErrorSpec) object may be used in a path error (PathErr) message to report error conditions detected is in a path from a sender to a destination) discloses the preemption message including all of the excluded interfaces therein (Ali et al., [col 12, ln 28 – 30] the ErrorSpec object in the message specifies, inter alia, information about the error and an IP address of the device where the error occurred, in relation to [col 12, ln 47 – 48] the interface ID field of an ErrorSpec object contains an identifier that identifies an interface on the node that encountered the error) and 
mark the excluded interfaces of the node indicating that a PATH ERROR message for the excluded interfaces associated with the second excluded route to prevent generation (Ali et al., [col 12, ln 31 – 33] the PathErr message is forwarded to the sender of a Path message, head-end node, to inform the sender of the error in accordance with [col 13, ln 9 – 12] in response to acquiring a message containing this error code, the immediate upstream node marks the component link as being gracefully shutdown and blocks it from being selected for future connections) and transmission of another preemption message, for the second excluded route, at the node (Ali et al., [col 13, ln 12 – 15] a head-end node that acquires a message containing an ErrorSpec object specifying this error code responds by performing a "make-before-break" operation).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the preemption message including all of the excluded interfaces therein and mark the excluded interfaces of the node indicating that a PATH ERROR message for the excluded interfaces associated with the second excluded route to prevent generation and transmission of another preemption message, for the second excluded route, at the node as taught by Ali et al. with the system of Gandhi et al. in order perform a graceful make-before-break operation (Ali et al., [col 13, ln 13 – 15]).

Regarding claim 17, Gandhi et al. discloses a Multiprotocol Label Switching (MPLS) network (Gandhi et al., FIG. 3) configured to prevent Make Before Break (MBB) failures during soft preemption of a lower priority Label Switched Path (LSP) (Gandhi et al., [0005] Soft preemption is an extension to the RSVP TE protocol to minimize / eliminate the traffic disruption over the preempted LSP; [0047] Soft preemption may allow a "make before break" technique for reclaiming bandwidth on a link), the MPLS network comprising: 
a plurality of nodes interconnected by a plurality of links (Gandhi et al., FIG. 3, nodes A-E, connected by links 310-340); 
wherein a lower priority LSP is configured over the plurality of links, and, responsive to a reservation for a higher priority LSP (Gandhi et al., [0005] MPLS TE preemption consists of freeing the resources of an already established LSP and assigning them to a new LSP), the MPLS network is configured to 
determine, at an intermediate node, a requirement to preempt the lower priority LSP due to the higher priority LSP (Gandhi et al., [0030] receiving, at a first network node, a resource reservation message specifying a first label switched path (LSP), a first priority value, and a first minimum required bandwidth value associated with the first LSP; [0057], Reservation Receiver Unit receives a path reservation message from a downstream node, such as an RSVP Resv message, for allocating a new path through the network with at least the specified minimum bandwidth; [0077] the process determines that there is not sufficient bandwidth for the newly received path reservation), 
determine, at the intermediate node, a first route of the higher priority LSP (Gandhi et al., [0030] determining whether the first priority value indicates that the first LSP has a higher priority than the second LSP; [0045] the RSVP flow specification for a reserved path indicates a priority for the path; [0078] the process tests whether the new path has a priority value that is higher than the priority associated with existing paths) and a bandwidth on the first route (Gandhi et al., [0030] determining, at the first network node, that a sum of the first minimum required bandwidth value and a second minimum required bandwidth associated with a previously received, second LSP exceeds an available bandwidth; [0045] the RSVP flow specification for a reserved path through the network includes a required minimum bandwidth; [0057], the Reservation Receiver Unit determines whether any of the candidate links have the capacity to carry the minimum bandwidth required for the new path), 
determine, at the intermediate node, a second route which is a current route of the lower priority LSP (Gandhi et al., [0030] the second minimum required bandwidth associated with a previously received, second LSP exceeds an available bandwidth; the previously received second LSP is interpreted as the lower priority LSP; [0045] the priority of newly requested path is compared to the priorities of the paths currently allocated to the downstream links; [0078] Node C may choose to soft-preempt any of the currently carried paths) and a bandwidth on the second route (Gandhi et al., [0030] the second minimum required bandwidth associated with a previously received, second LSP is interpreted as the bandwidth for the second route; [0045] the RSVP flow specification for a reserved path through the network includes a required minimum bandwidth), 
analyze, at the intermediate node, the first route and the second route to determine an excluded route including one or more excluded interfaces of one or more nodes at ends of one or more links between adjacent nodes (Gandhi et al., [0030] determining whether the first priority value indicates that the first LSP has a higher priority than the second LSP; in response to determining that the first LSP has a higher priority than the second LSP, marking the second LSP as being soft-preempted and refraining from reserving bandwidth for the second LSP on the first link; [0078] Node C tests to see whether there are any nodes upstream on the preempted path), whereby the one or more excluded interfaces would be unable to support the lower priority LSP due to the higher priority LSP (Gandhi et al., [0039] determining whether any LSP, of a set of LSP's for which traffic is carried over the second link, must be preempted; [0060], The delay gives upstream nodes a chance to mark the preempted path as soft-preempted, and to use that information in their own reservation decision; [0045] If the newly requested path has a higher priority than a currently serviced path, the lower priority path is subject to preemption), 
transmit, from the Intermediate node, a preemption message designating a soft preemption of the lower priority LSP (Gandhi et al., [0030] sending an error message to a third network node specifying that the second LSP is being soft-preempted at the first link of the first node; [0058] a Path Error Generation Unit generates a message that notifies all upstream nodes on the preempted path that the path is soft-preempted; [0082] the head end receives path error messages from each of the set of preempting nodes and the corresponding paths that each node preempts), 

the preemption message being transmitted to an ingress node along the second route via one or more additional intermediate nodes (Gandhi et al., [0030] the third network node is upstream of the first network node and the second network node; [0058] the message is directly sent to the nearest upstream node and forwarded upstream one hop at a time until the error message reaches the head end; [0082] This allows the head end to exclude the list of preempting nodes when trying to compute a new path for each corresponding preempted path), the preemption message including a PATH ERROR message of the intermediate node (Gandhi et al., [0059] the Path Error Generation Unit is configured to cause sharing the information regarding which paths have already been soft-preempted by one node with all other upstream nodes along the same preempted path), and 
responsive to the preemption message, identify, at the one or more additional intermediate nodes, excluded interfaces thereof based on the preemption message (Gandhi et al., [0058] when a node selects a path for soft-preemption, the Path Error Generation Unit generates a message that notifies all upstream nodes on the preempted path that the path is soft-preempted, in relation to [0061] a downstream Path Change Message Generation Unit generates a message to notify one or more downstream nodes on a soft-preempted path that the path has been soft-preempted).
Gandhi does not expressly disclose the preemption message including all of the excluded interfaces therein and mark the excluded interfaces thereof indicating that a PATH ERROR message for the excluded interfaces has already been sent to prevent generation and transmission of another preemption message, for the excluded route, at the one or more additional intermediate nodes.
Ali et al. for example from an analogous field of endeavor (Ali et al., [col 12, ln 25 – 28] in the RSVP protocol, an error specification (ErrorSpec) object may be used in a path error (PathErr) message to report error conditions detected is in a path from a sender to a destination) discloses the preemption message including all of the excluded interfaces therein (Ali et al., [col 12, ln 28 – 30] the ErrorSpec object in the message specifies, inter alia, information about the error and an IP address of the device where the error occurred, in relation to [col 12, ln 47 – 48] the interface ID field of an ErrorSpec object contains an identifier that identifies an interface on the node that encountered the error) and 
mark the excluded interfaces thereof indicating that a PATH ERROR message for the excluded interfaces has already been sent to prevent generation (Ali et al., [col 12, ln 31 – 33] the PathErr message is forwarded to the sender of a Path message, head-end node, to inform the sender of the error in accordance with [col 13, ln 9 – 12] in response to acquiring a message containing this error code, the immediate upstream node marks the component link as being gracefully shutdown and blocks it from being selected for future connections) and transmission of another preemption message, for the excluded route, at the one or more additional intermediate nodes (Ali et al., [col 13, ln 12 – 15] a head-end node that acquires a message containing an ErrorSpec object specifying this error code responds by performing a "make-before-break" operation).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the preemption message including all of the excluded interfaces therein and mark the excluded interfaces thereof indicating that a PATH ERROR message for the excluded interfaces has already been sent to prevent generation and transmission of another preemption message, for the excluded route, at the one or more additional intermediate nodes as taught by Ali et al. with the system of Gandhi et al. in order perform a graceful make-before-break operation (Ali et al., [col 13, ln 13 – 15]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vasseur et al (US 20060250961 A1) is cited to show a head-end node that allocates a range of priority values for groups of possible TE-LSP configurations where the head-end node attempts to establish the TE-LSP by dynamically increasing a priority value of the TE-LSP within the corresponding range of priority values until adequate resources are available, at which time the head-end node may establish the TE-LSP and upon expiration of a configurable timer, the head-end node dynamically decreases the priority value of the established TE-LSP within the corresponding range of priority values and determines whether the established TE-LSP can lower its priority yet still obtain adequate resources along a path with an acceptable cost and if so, the head-end node may reestablish the TE-LSP at the lower priority value, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416